Citation Nr: 1512395	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's Syndrome (Meniere's).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1991 to April 1995 and February 2004 to November 2004, which included service in Iraq. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran initially filed a claim for hearing loss, tinnitus, and a right knee disorder in March 2008, which was denied in a December 2008 rating decision.  He filed a statement in April 2009 requesting reconsideration of his claim, which included additional evidence addressing those issues.  The RO eventually issued a decision in April 2011 that denied a reopening of the claims.  However, such required a reconsideration of the issues on appeal.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The December 2008 rating decision is not considered final.

The issues of entitlement to service connection for bilateral hearing loss and Meniere's is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran has a right knee disability, patellofemoral syndrome, as a result of his active service.

2.  Tinnitus had its onset during the Veteran's active service or is otherwise etiologically related thereto.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee patellofemoral syndrome have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's claims for service connection for right knee disability and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Right Knee Disability

The Veteran asserts that he has right knee disability due to an in-service injury.  Service treatment records (STRs) show that he experienced an in-service fall in March 2004 and injured his right knee after twisting and falling on a metal grate.  His STRs show he was diagnosed with patellar tendon strain in March 2004.  He continued to report pain nine months later in September 2004.  He was diagnosed with patellofemoral syndrome.

In December 2008, a VA examiner reviewed the Veteran's claims file and opined that the Veteran's pre-service right knee disorder (a pre-active service September 2000 right knee x-ray showed degenerative changes)was less likely than not aggravated beyond normal progression or became permanently worse due to his active service.  The examiner referred to a January 2008 MRI and noted that it did not indicate accelerated degeneration.  However, the Veteran's physician Dr. R.M. opined in December 2008 that the Veteran's in-service injury aggravated his chondromalacia patella, which resulted in the need for arthroscopy surgery.  The Veteran's treating nurse practitioner similarly reported that the Veteran's knee pain had not improved with multiple courses of physical therapy, bracing of the right knee, and a 2008 arthroscopy.  She opined that it was more likely than less likely that his chronic right knee disability was related to his in-service injury.

While the record shows that the Veteran had right knee degenerative arthritis prior to his second period of active service, he clearly sustained an injury to his right knee that resulted in patellofemoral syndrome.  Prior to his active service in March 2003, the Veteran denied having any knee or joint problems and his right knee was found to be normal on a service examination.  The record documents the Veteran's post-active service surgery and subsequent treatment.

The record establishes that the Veteran has consistently maintained that he has a right knee disability that began in service.  The Board finds the Veteran's assertions to be credible and consistent with the opinions of his medical providers.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee patellofemoral syndrome are met. 38 U.S.C.A. §5107(b) ; 38 C.F.R. § 3.102 .

Tinnitus

The Veteran asserts that he has tinnitus due to in-service noise exposure.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was an equitment operator for hull repair.  According to the Adjudication Procedures Manuarl, a hull maintenance technician is rated as highly probably for noise exposure.  M21-1MRIII.iv.4.B.12.c. In addition, his unit experienced documented mortor and rocket attacks in June 2004.  Therefore, the Board concedes the Veteran's noise exposure while in active service.

The record shows that the Veteran first reported ringing in his ears in January 1993.  Later records from February 2008 show he continued to report ringing in his ears.

In September 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported active service noise exposure to heavy equiptment, diesel generators, and artillary/motor fire.  While, the examiner opined that the Veteran's tinnitus was less likely as not caused by his active service noise expsoure, he did not consider the Veteran's first reports of tinnitus in January 1993.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's statement regarding the Veteran's tinnitus as the record contains evidence of the Veteran reporting tinnitus symptoms both during his first period of service and continuing after his active service.  As the examiner did not consider the Veteran's prior reports of tinnitus, the examiner's opinion cannot serve as the basis of a denial of entitlement to service connection.

The Veteran is also deemed competent to state he has had ringing in his ears and the onset of the same because ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Here, there is early documentation of tinnitus in service, the Veteran is competent to testify that he first experienced tinnitus during active service.  VA has also conceded active service hazardous noise exposure as consistent with the circumstances of the Veteran's service, which adds credence to his contentions.  There is also no adequate, competent medical opinion to refute the Veteran's claim.

Therefore, in light of the foregoing, the evidence is in relative equipoise as to whether the Veteran's tinnitus is related to active service.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee patellofemoral syndrome in granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for Meniere's, the Veteran's STRs show that he complained of dizziness in May 1992.  The Veteran underwent a VA audiological examination in September 2010, but Meniere's was only mentioned with regard to his hearing loss.  The Veteran has never undergone a VA examination specifically regarding his Meniere's.  Therefore, the Board finds that remand is necessary to obtain a VA examination with an appropriate medical opinion regarding the Veteran's Meniere's.

Regarding the Veteran's claim for service connection for hearing loss, the record contains various treatment reports, including reports of audiograms submitted after the September 2010 VA examination, which the examiner did not have the opportunity to review.  Furthermore, the Veteran had speech recognition scores below 90 at a May 2011 audiological examination.  It is unclear if the Maryland Speech Recognition Score was used.  Finally, the Veteran's physician Dr. A.C. reported that the Veteran has hearing loss, which is far greater on the right, and had significant noise trauma in service.

In light of the above, the Veteran should be provided another VA audiological examination to determine the nature and etiology of his hearing loss.  In addition, the examination should also address the Veteran's Meniere's and any relation, if any, to the Veteran's hearing loss and/or service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding relevant VA and/or private treatment records not already of record regarding the Veteran's Meniere's and hearing loss.

2. Then, schedule the Veteran for a VA examination by an appropriate specialist to assess the nature and etiology of his Meniere's and hearing loss with an examiner with sufficient expertise to determine the nature and etiology of his Meniere's and hearing loss.  The examiner must review the claims file and note that review in the report.  An audiological examination should be performed.  

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed Meniere's had its onset during active service or is related to any in-service disease, event, or injury.  

Based upon the examination results and a review of the record, the examiner should state whether the Veteran has hearing loss for VA purposes.  If hearing loss is diagnosed, an opinion should be provided that states whether it is at least as likely as not (50 percent or better probability) that his hearing loss had its onset in service or is otherwise etiologically related to service, to include noise exposure.  The examiner should specifically comment on the Veteran's report of experiencing hearing loss and Meniere's symptoms since active service.  

The examiner should also specifically comment as to whether it is as likely as not that any disability manifested by loss of balance/dizziness and/or Meniere's was caused OR aggravated by his active service, service-connected tinnitus, and hearing loss if service connection for hearing loss is established. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


